DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-14 and 16-18 are pending in this application, Claims 1-4 and 6-10 are acknowledged as withdrawn, Claims 11-14 and 16-18 were examined on their merits.

The rejection of Claim(s) 11-14, 16, 17 and 19 under 35 U.S.C. § 103 as being unpatentable over Chan et al. (2007) in view of Gomez et al. (2012), has been withdrawn due to the Applicant’s remarks, see Pg. 6, Lines 27-32 and Pg. 7, Lines 1-7) regarding the solid status (and thus not free-flowing or injectable) of the collagen composition of Chan et al. being found to be persuasive.

The rejection of Claims 11-14, 18, 17 and 19 under 35 U.S.C. § 103 as being unpatentable over Chan et al. (2007) in view of Gomez et al. (2012) and further in view of Schroeder et al. (US 2008/0293837 A1), cited previously, has been withdrawn due to the above reasoning.



Response to Arguments

Applicant’s arguments, see Remarks, filed 01/20/2021, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14 and 16-18 are newly rejected under 35 U.S.C. § 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) an injectable, acid-extracted collagen gel mixed with an inducible cross-linking agent (such as riboflavin).





Step 1) Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claims are drawn to a composition of matter.

Step 2A, Prong 1) Does the claim directed to a Law of Nature, a Natural Phenomenon (Product of Nature) or an Abstract Idea?



Yes, the claim(s) recite an injectable (thus free-flowing) composition comprising an isolated (acid-extracted) collagen gel mixed with an inducible cross-linking agent (such as riboflavin), all of which occur in nature, e.g. the collagen gel is a mere isolate while the riboflavin is a naturally occurring compound.  It is not the case that these naturally occurring compounds acquire any new properties by virtue of their combination.  The compounds in this mixture are individually known to be useful as a matrix for cell growth and vitamin, e.g. for a culture scaffold and nutrient, for example.

Step 2A, prong 2) Is the Judicial Exception integrated into a Practical Application?
No, the claim does not integrate the JE into a practical application.  The preamble recitation of “An injectable collagen gel composition" requires no more than the claim’s structural requirement of the natural components, i.e. be free-flowing..  However, such a formulation is not integrated into any particular practical application as it is not an improvement to the functioning of a computer, or to any other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Step 2B) Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
No, the claim(s) does not recite additional elements that amount to significantly more than the JE.  With regard to Claim 12, the claim merely defines the type of collagen, Claim 13 incorporates and additional natural product, of living cells and Claim 14 defines the type of cells, Claim 16 articulates the amount of cross-linker in the composition and Claims 17-18 define the cross-linker and the newly added limitation of Claim 1, “injectable” articulates a property of the composition.

Response to Arguments

Applicant's arguments filed 01/20/2020 have been fully considered but they are not persuasive. 

The Applicant argues that the injectable collagen gel/cross-linking agent composition cannot be said to occur naturally and cites Claim 4 (Denveric acid) of the 2019 PEG update as analogous to the instant claims, wherein the claim in the Update was found to have a different effect from its natural counterpart and are therefore markedly different.  Applicant notes that the claimed invention has improved retention of NP and disc height for 5 or more weeks as compared to collagen alone (Remarks, Pg. 5, Lines 22-30 and Pg. 6, Lines 1-8).

This is not found to be persuasive for the reasoning provided both in the prior action and in the New rejection above.  The claimed “injectable” mixture of isolated collagen and cross-linking agent is not markedly different in any way from its naturally occurring counterparts.  The Examiner notes that the Applicant’s citation of “improved retention of NP and disc height for 5 or more weeks”, see instant Specification at Pgs. 22-23, Paragraph [0079], occur only after cross-linkage/curing to solidify the mixture. See instant Specification, Pg. 17, Paragraphs [0060]-[0061].  Therefore, the claimed injectable (free-flowing) mixture does not possess any markedly different characteristics from the naturally occurring counterparts. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 and 16-18 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Ibusuki et al. (2007) in view of Gomez et al. (2012), both of record.



Ibusuki et al. teaches a non-crosslinked  composition comprising:  5 mg/ml (0.5%) Type-1 Collagen solution (ICN Biomedical) and an inducible cross-linking agent (0.1, 0.25, 0.50 or 100 mM riboflavin and 10, 20, 50 or 100 µM rose Bengal) and living chondrocytes or fibroblasts (Pg. 1996, Column 1, Lines 18-21 and Lines 34-37 and Column 2, Lines 18-44 and Pg. 1997, Fig. 1 and Pg. 1998, Fig. 3).

The Examiner notes that the mixture of collagen solution, cross-linking agent and cells occurs prior to exposure to light initiated cross-linking or gelation of the mixture.  Therefore, the solution would be considered to be non-solidified or “injectable”, giving the term its broadest, reasonable interpretation

With regard to the limitation that the collagen be “acid extracted”, this is a product by process limitation.  The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).



The bovine collagen gel of Ibusuki et al. appears to be the same as the claimed acid extracted collagen gel.  If this is not the case, the ordinary artisan would have found it obvious to use acid-extracted bovine collagen because Gomez et al. teaches the use of acid to extract collagen from rat tails (Pg. 150, Line 1 and Table 1).

With regard to Claims 1 and 11, which require respectively; that the composition is “injectable” and the cross-linking agent is “inducible”, the composition of Ibusuki et al. would meet these limitations as it is structurally the same as the claimed composition and must therefore have the same properties and characteristics.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Ibusuki et al. did not teach a composition wherein the collagen gel is at a concentration of 15-180 mg/ml, as required by Claim 11.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ibusuki et al. whom teaches a composition comprising: 5 mg/ml (0.5%) Type-1 Collagen gel to use 15 mg/ml of the collagen gel because the discovery of the optimum or workable ranges by routine experimentation and optimization of result-effective variables is not inventive in the absence of a showing of criticality.  The concentration of collagen in the composition is a recognized result-effective variable as too little or too much collagen may adversely affect the ability of the crosslinker to cross-link the collagen.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

There would have been a reasonable expectation of success in making this modification because the reference teaches collagen in a concentration close to the claimed amount (5 mg/ml vs. 15 mg/ml) and the ordinary artisan would have recognized the obviousness of the discovery of optimal amounts of collagen by routine experimentation.

Response to Arguments

Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 



The Applicant argues that Ibusuki fails to teach or suggest a collagen gel composition comprising acid-extracted collagen and an inducible cross-linking agent as claimed or the unexpected technical benefits thereof when compared to a non-acid extracted collagen solution as discussed in the Declaration filed 01/20/2020 (Remarks, Pg. 9, Lines 9-16).

This is not found to be persuasive for the reasoning provided in the above rejections, briefly that the Ibusuki et al. reference does teach acid-extracted collagen as evidenced by MD Biosciences or alternatively, acid extracted collagen is obvious over the teachings of Snowden et al. above.  With regard to the alleged “technical benefits” and “unexpected” structural characteristics of a cross-linked collagen gel formed with acid-extracted collagen, the composition of Ibusuki et al. would meet these limitations as it is structurally the same as the claimed composition and must therefore have the same properties and characteristics.  As discussed in the prior action, the Declaration is neither a proper comparison with the closest prior art, being the riboflavin or Rose Bengal photo cross-linked composition of the cited prior art, or commensurate in scope with the claimed invention, being drawn to a particular acid-extracted porcine collagen cross-linked with riboflavin, while the claims are drawn to any acid-extracted collagen gel comprising any inducible cross-linker.



The Applicant argues that the product sheet referenced by the Examiner (MP Biomedical) is allegedly not representative of the collagen solution available at the time of the publication of Ibusuki et al., noting a MP Biomedical product sheet from 2007 which indicates that collagen was extracted with sodium acetate.  Applicant argues that the ordinary artisan would appreciate the extraction method would structurally and functionally affect the resulting collagen (Remarks, Pg. 9, Lines 17-29).

This is not found to be persuasive for the following reasons, the product number referenced in the 2007 MP Biomedical Exhibit is 160084 which is a different product number from those referenced in the MP Biomedical product sheet referenced by the Examiner which are 150703 and 193492.  Thus, Applicant has not provided evidence that the collagen solution available at the time of the publication of Ibusuki et al. was not acid-extracted.

Claims 11-14 and 16-18 are rejected under 35 U.S.G. § 103 as being unpatentable over Ibusuki et al. (2007) in view of Gomez et al. (2012), and further in view of Schroeder et al. (US 2008/0293837 A1), all cited previously.

The teachings of Ibusuki et al. and Gomez et al. were discussed above.

Neither Ibusuki et al. or Gomez et al. taught a composition wherein the collagen gel is at a concentration of 15-180 mg/ml, as required by Claim 11.

Schroeder et al. teaches a method of making a composition comprising: 3-150 mg/ml of Type-1 collagen, and a carbodiimide or aldehyde crosslinking agent (Pg. 4, Claims 1 and 4 and Pg. 5, Claims 7, 9, 10 and 16); wherein the composition is injectable (Pg. 5, Claims 14-15).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the amount of collagen in the composition of Ibusuki et al., and Gomez et al. whom utilized acid extracted Type I collagen at a concentration of 5 mg/ml with the amount of collagen in the composition of Schroeder et al. whom teaches a collagen concentration of 3-150 mg/ml because this is no more than the simple substitution of one known element (5 mg/ml of type-1 collagen gel) for another (3-150 mg/ml type-1 collagen gel) to obtain predictable results (cross-linkable, injectable collagen gels).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results; 

There would have been a reasonable expectation of success in making this combination because both the Ibusuki and Schroeder references are drawn to the same field of endeavor, that is, cross-linkable collagen gels.
Response to Arguments

Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Schroeder teaches the use of a purified, pepsin-digested Type I collagen and fails to remedy the alleged deficiencies of Ibusuki (Remarks, Pg. 10, Lines 7-10).

This is not found to be persuasive for the reasoning provided in the above rejections.  The Examiner notes that Schroeder was cited only for its teaching related to the concentration of collagen used and not for the type of collagen or preparation method thereof.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        01/26/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653